Citation Nr: 1536751	
Decision Date: 08/27/15    Archive Date: 09/04/15

DOCKET NO.  12-05 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for bilateral otitis media.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Jenkins, Associate Counsel 


INTRODUCTION

The Veteran had active service from August 1966 to January 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a March 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

This matter was previously before the Board in October 2014 and March 2015.  A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  As will be discussed below, the Board finds there was substantial compliance with the Board's directives.  Stegall v. West, 11 Vet. App. 268 (1998).  

A videoconference hearing was held in July 2014 before the undersigned Veterans' Law Judge (VLJ) and a copy of the hearing transcript has been added to the record.


FINDING OF FACT

The Veteran has not had a diagnosis of otitis media at any time during the pendency of the appeal.


CONCLUSION OF LAW

The criteria for entitlement to service connection for otitis media are not met.  38 U.S.C.A. §§ 1110, 1154(a), 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).





REASONS AND BASES FOR FINDING AND CONCLUSION

Stegall Considerations

This case was remanded by the Board in October 2014 and March 2015.  The United States Court of Appeals for Veterans Claims (Court) has held "that a remand by this Court or the Board confers on the Veteran or other claimant, as a matter of law, a right to compliance with the remand orders."  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The prior remands directed that the AOJ obtain any outstanding VA treatment records, obtain any outstanding Social Security Administration records and if unavailable provide the Veteran with proper notice pursuant to 38 C.F.R. § 3.159, provide the Veteran a VA examination, and to readjudicate the claim.  On remand, updated VA treatment records were obtained and associated with the Veteran's claims file.  In November 2014, VA requested the Veteran's SSA records and was notified by SSA that they had been destroyed and that further efforts to obtain them would be futile.  In a November 2014 letter, VA satisfied its duty pursuant to 38 C.F.R. § 3.159 (2015) concerning the Veteran's unavailable SSA records.  The Veteran was provided a VA examination in June 2015, and the claim was most recently readjudicated in a June 2015 supplemental statement of the case.  Accordingly, the Board finds there has been substantial compliance with the prior remand directives, such that adjudication of the claim may proceed.

Duties to Notify and Assist

As required by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist Veterans in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159(b) (2015).  Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004). 
In Pelegrini v. Principi, the Court held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide.  18 Vet. App. 112, 120-21 (2004). 

In a September 2010 letter, VA satisfied its duty to notify the Veteran.  Specifically, the letter notified the Veteran of the information and evidence necessary to substantiate the claim; information and evidence that the VA would seek to provide; and information and evidence that the Veteran was expected to provide.  The letter also notified the Veteran about the process by which disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA has satisfied its duty pursuant to 38 U.S.C.A § 5103A (West 2014) and 38 C.F.R. § 3.159(c) (2015) to assist the Veteran.  The Veteran's service treatment records, VA treatment records, lay statements, and hearing transcript are of record.  While the Veteran submitted a portion of his Social Security Administration (SSA) records, in November 2014 VA requested complete SSA records directly from SSA.  Subsequently, SSA indicated that the Veteran's records had been destroyed and that further efforts to obtain them would be futile.  The Veteran was informed of this fact in a November 2014 letter.  

VA provided the Veteran VA examinations in January 2011 and June 2015.  The Board notes that in his substantive appeal, the Veteran asserted that his VA January 2011 examination was improper.  Specifically, the Veteran noted that the examiner hurt his ear by using a tuning fork during the examination.  The examination report indicates that the examiner indeed used a tuning fork to test for bone conductive hearing loss.  Notwithstanding the Veteran's allegation of inadequacy, the Board finds that the examination reports reflects that the examiners reviewed the Veteran's claims file, recorded the Veteran's current complaints, conducted an appropriate examination, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  Thus, the Board finds that the VA examinations and opinions are adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

As noted above, the Veteran was afforded a hearing before the undersigned VLJ.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) (2015) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  At the hearing, the Veteran was assisted by an accredited representative from the Texas Veterans Commission.  The representative and the VLJ asked questions addressing the criteria for service connection.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran and his representative, through testimony and questioning, demonstrated actual knowledge of the elements necessary to substantiate his claim.  Neither the representative nor the Veteran has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) (2015).

Based on the foregoing, the Board finds that VA has satisfied its duties to notify and assist under the governing law and regulations.  The Board will therefore review the merits of the Veteran's claim, de novo.  

Service Connection for Otitis Media 

The Veteran claims entitlement to service connection for otitis media 

Service connection may be established for a disability resulting from diseases or injuries, which are clearly present in service, or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004).

The Veteran's STRs note treatment for an undetermined viral infection, with symptomology including mild hyperemia of the tympanic membranes in April 1967, and a diagnosis of right ear otitis media in March 1970.  Thus, the second Shedden element is met.  

Nevertheless, the Board finds that the threshold element of a current disability is not satisfied.  

VA treatment records during the pendency of the appeal are silent for any complaints of, treatment for, or diagnosis of otitis media.  The Board acknowledges that in June 2013 the Veteran was treated for mildly injected tympanic membranes with steroid / antibiotic eardrops.  However, as will be discussed below, the weight of the evidence indicates that he did not have otitis media in June 2013, and that his symptoms and treatment at that time were not consistent with otitis media. 

The Veteran was afforded a VA examination in January 2011.  Upon physical examination, the Veteran's external ear canals were open and normal bilaterally, his tympanic membranes were intact and normal bilaterally.  The examiner stated that there was no active ear disease and that neither ear was actively infected.  The examiner noted that the Veteran's STRs indicated that the Veteran had been diagnosed with right ear otitis media and was treated with ampicillin.  He further noted that the Veteran's May 1970 report of medical examination at separation showed normal ears, eardrums, and hearing.  The examiner stated that the Veteran did not have otitis media and opined that the Veteran's in-service otitis media had resolved without any residuals.  

The Veteran was provided another VA examination in June 2015.  The examiner noted that review of the Veteran's STRs revealed treatment for an undetermined viral infection, with symptomology including mild hyperemia of the tympanic membranes in April 1967 and for acute otitis in May 1970.  The examiner noted that the Veteran currently reported balance problems, but was not followed by an ear, nose, and throat (ENT) specialist or a neurologist.  The examiner acknowledged that the Veteran had visited the VA ENT clinic once on November 15, 2010 to remove impacted cerumen, which was done with minimal difficulty by an ENT Health Technician.  Additionally, in June 2013, the Veteran went to his VA primary care provider reporting that there was something in his right ear, which he thought was an insect.  Upon examination, the Veteran's tympanic membranes were clear and intact, but mildly injected bilaterally.  The Veteran was given steroid/antibiotic eardrops.  There was no further mention of any ear complaints at subsequent primary care visits.  

Upon examination, there were no signs or symptoms of a chronic ear infection, inflammation, cholesteatoma, or any other diagnoses.  The Veteran's external ear, ear canal, tympanic membrane, gait, Romberg test, and limb coordination test were all within normal limits.  

With regard to a diagnosis during the pendency of the appeal, the examiner opined that the Veteran did not currently have and had not had otitis media during the pendency of the claim.  The examiner acknowledged that the Veteran was diagnosed with otitis externa in June 2013.  The examiner explained that otitis externa was ear canal inflammation, which is treated with topical medications, whereas a diagnosis of acute otitis media requires bulging of the tympanic membrane or other signs of middle ear infection and is treated with oral antibiotics.  The examiner noted that the June 2013 treatment record indicated that the Veteran's bilateral tympanic membranes had been clear and intact, and that the mild inflammation of the tympanic membrane that was noted was not indicative of acute otitis media.  The examiner further noted that the inflammation was successfully treated with topical medications, which further confirmed the diagnosis of otitis externa rather than otitis media.  The examiner also noted that VA treatment records contain no mention of otitis or vertigo since May 2008, which was several years prior to the Veteran's August 2010 claim.  Moreover, none of the medications prescribed during the pendency of the appeal would treat otitis media.  On that basis, the examiner concluded that the Veteran had not been treated for or diagnosed with otitis media during the pendency of the appeal.

With regard to the Veteran's otitis externa, the examiner noted it was distinct condition from otitis media and as such, was unrelated to the Veteran's in-service treatment for otitis media in May 1970.  The examiner explained that the condition treated in May 1970 was an infectious process of the middle ear, which resolved after appropriate oral antibiotics.  In contrast, otitis externa was an inflammatory process of the external ear rather than an infection of the middle ear.  

In the absence of proof of a current disability, service connection must be denied.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (noting "congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability... in the absence of a proof of present disability there can be no claim").  In this case, while an isolated instance of otitis media and mild hyperemia of the tympanic membranes is noted in the Veteran's STRs, the VA examinations found no current disability.  Moreover, no chronic disability is otherwise established by the record.  Therefore, a current disability has not existed during the claim period or in close proximity to the claim period as the most probative evidence has determined that the Veteran's symptoms in-service were an acute condition that resolved.  McClain v. Nicholson, 21 Vet. App. 319 (2007); see Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (noting that evidence of disability preceding the date of claim should also be considered with regard to its probative value towards whether a disability existed at the date of filing of the claim).

The Board has not overlooked the statements and testimony by the Veteran that he has trouble with his ears and balance.  Although laypersons are competent to provide opinions on some medical issues, whether the Veteran has otitis media, and if so, whether it is related to service, falls outside the common knowledge of a layperson.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n. 4 (Fed. Cir. 2007) (noting laypersons are not competent to diagnose complex conditions).  As there is no evidence that the Veteran possesses the requisite expertise to render a diagnosis or to provide an etiological opinion, the Board affords the objective medical evidence from the January 2011 and June 2015 VA examination reports and the VA treatment records greater probative weight and finds that the weight of the evidence is against granting service connection for otitis media.  


ORDER


Entitlement to service connection for bilateral otitis media is denied.


____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


